Case 1:18-cv-22503-KMM Document 25 Entered on FLSD Docket 12/04/2018 Page 1 of 3



                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF FLORIDA

                                      Case Number: 1:18-cv-22503


  SREAM, INC. a California Corporation, and
  ROOR INTERNATIONAL BV, a Foreign
  Corporation

                        Plaintiffs,

  v.

  NAFI TRADING CORP. d/b/a KWIK
  STOP FOOD STORE, a Florida
  Corporation, MD YUSUF ALI, an
  individual, and MD SHAHIDUL ISLAM,
  an individual

                    Defendant.
  ____________________________________/

                           NOTICE OF SETTLEMENT OF CLAIMS

         Plaintiffs, SREAM, INC. and ROOR INTERNATIONAL BV, respectfully submit this

  Notice of Settlement, and inform the Court as follows:

         1.      Plaintiffs, SREAM, INC. and ROOR INTERNATIONAL BV, have reached a

  confidential agreement with Defendants’, NAFI TRADING CORP. d/b/a KWIK STOP FOOD

  STORE, a Florida Corporation, MD YUSUF ALI, an individual, and MD SHAHIDUL ISLAM,

  an individual, to resolve the claims against the Defendant.

         2. The parties have finalized all terms of the confidential settlement agreement and the

  Plaintiff will be filing a Notice of Dismissal with the Court once all terms have been met.
Case 1:18-cv-22503-KMM Document 25 Entered on FLSD Docket 12/04/2018 Page 2 of 3



  Dated: December 4, 2018                                 Respectfully submitted,


                                                          /s/ Jamie Alan Sasson____
                                                          Jamie Alan Sasson
                                                          Florida Bar No.: 10802
                                                          Serv513@LegalBrains.com
                                                          Serv555@LegalBrains.com
                                                          THE TICKTIN LAW GROUP, PLLC.
                                                          270 SW Natura Avenue
                                                          Deerfield Beach, Florida 33441-1610
                                                          Telephone: (954) 570-6757
                                                          Facsimile: (954) 570-6760




                                    CERTIFICATE OF SERVICE


          I HEREBY CERTIFY that a true and correct copy of the foregoing was electronically

  filed this 4th day of December, 2018, with the Clerk of Court using CM/ECF, which will send a

  notice of electronic filing to all Parties listed on the Service List.


                                                                   /s/ Jamie Alan Sasson_____
                                                                       Jamie Alan Sasson
Case 1:18-cv-22503-KMM Document 25 Entered on FLSD Docket 12/04/2018 Page 3 of 3



                                        SERVICE LIST



  Jamie Alan Sasson
  THE TICKTIN LAW GROUP, PLLC.
  Serv555@LegalBrains.com
  Serv513@LegalBrains.com
  270 SW Natura Avenue
  Deerfield Beach, Florida 33441-1610
  Telephone: (954) 570-6757
  Facsimile: (954) 570-6760
  Counsel for the Plaintiff


  Divya Khullar, Esq.
  KHULLAR, P.A.
  4786 W. Commercial Blvd.
  Tamarac, Florida 33319
  Phone: (954) 642-2308
  Fax: (754) 999-7057
  notices@khullarlaw.com
  Attorney for Defendants
